DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
 
Status of the Claims
The claims are not amended.  Claim 22 is newly added. 

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are respectfully not persuasive. 
The remarks on pgs 7-to 8 argue the following:
Hasebe discloses a process for oxidizing oxides of sulfur (title, abstract), that quinone compounds may be used to oxidize the S03= ion to S04= ions (col 1, lines 35-37), and that removal of the SO2 is substantially entirely through an oxidation mechanism whereby the SO2 is converted into SO3 in the form of a sulfate anion (col 1, lines 47-50). Applicant respectfully submits that the Examiner has misinterpreted Hasebe and its relevance to present claim 1. Hasebe is cited as teaching that the sorbed SO2 may be regenerated (col 1, lines 55-56) and as describing using water to regenerate the scrubbing solution (col 1, lines 59-60). Here is the actual text from Hasebe at col 1, lines 54-62:

The quinone compound is in a form, resulting from the interaction with
SO2 in the aqueous medium whereby the SO2 is oxidized and the compound is regenerated by oxygen into a form whereby it may be again used to oxidize the SO2.
	The oxidation of the SO2 occurs in the presence of water. The SO3 generated may be retained in the water as S04= or HSO4' ions. In addition, a minor proportion of the SO2 is retained as SC>3= ions or HSO3' ions.

Thus, it is the quinone compound which is regenerated by oxygen, not the S02, and water is used in the oxidation of SO2, not to regenerate the scrubbing solution. Furthermore, as the SO2 is oxidized and retained in the water as SO4= or HSO4' ions, Hasebe does not disclose ‘desorbed SO2 containing gas’ or a process which generates a SO2- enriched stripper gas.

This position is respectfully contended here. The claims, particularly claim 1, requires that SO2-laden absorption solution is regenerated to produce a desorbed absorption solution and a SO2-enriched stripper gas stream that contains water vapor.  Hasebe describes regenerating a SO2 laden absorption solution to produce a desorbed absorption solution and a SO2-enriched stripper gas.  The office action of 11/10/20 respectfully discloses that it is the absorption solution that is regenerated.  It was recognized in the reference that the stripper gas in Hasebe does not explicitly state that water is in this stream, although Hasebe does disclose use of water to aid in regenerating the scrubbing solution (see col. 1, lines 59-60).  This feature was relied upon using the Vasen reference.
The SO4= and HSO4’ described above are the states of SO2 when absorbed and not the states after regeneration.

Next, the remarks argue on page 8, the following:
Hasebe is also cited as teaching that the scrubbing solution includes a maleic or malic acid or malic acid salt precursor (col 4, lines 67-68), and that the pH of the solution may be adjusted with a base, such as NaOH or NaHCCh (col 4, lines 25-27). The Examiner acknowledges that Hasebe does not teach sodium malate, cites Matsuura as describing a means for making sodium malate, and then suggests that since Hasebe combines both malic acid and at least one of NaOH and NaHCOs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition combined the same way would include the same composition to include a chelated form of sodium malate (that may be coordinated with other compounds).

Applicant respectfully disagrees and submits that the Examiner has misinterpreted Hasebe and its relevance to present claim 1. The text from Hasebe at col 4, lines 60-68 is as follows:

The quino chelate ... is formed by digesting a quino compound at a suitable pH with the selected metal in the form of salt or as a metal chelate . . . referred to as a “precursor”. The precursor may be in the form of a salt of or complex with an aliphatic poly carboxylic acid or hydroxy mono or poly carboxylic acid such as oxalic, citric, tartaric, glutaric, glycolic, maleic or malic acid with the malic acid salt preferred.

Thus, the “same composition to include a chelated form of sodium malate” referred to in the Office Action would be the quino chelate of Hasebe, which is the quinone compound in the form of a complex with a metal capable of existing in two oxidation states (col 1, lines 63-65 and col 3, lines 35-45), and which oxidizes SO2 to

503.    Applicant respectfully submits there is no teaching or suggestion in Hasebe, alone or in combination with Matsuura, of a regenerative process for the recovery of sulfur dioxide using a buffered aqueous absorption solution comprising sodium malate and desorbing SO2 to produce a SO2-enriched stripper gas comprising water vapor as recited in present claim 1.

	This is respectfully consented.  This portion of Hasebe does describe a chelate.  However this is not the portion relied upon. Applicant recognizes that Hasebe was relied upon for disclosing that the salt employed with this compound can be a maleic or malic acid or malic acid salt precursor.  
	As to the combination with Matsurra, Hasebe describes a method of regenerating the absorption solution that contains one of maleic or malic acid or malic acid salt precursor.  Therefore, contrary to the position above in the remarks, it would have been obvious to one of ordinary skill to recover SO2 from the absorption solution of Matsurra with the process of Hasebe because Hasebe explains that these types of absorption solutions are regenerable from SO2 and that it is desirable in the art.

	Next, the remarks argue on pg. 9 the following:
Ravary is cited as teaching contacting SO2 with a lean aqueous absorbing solution (col 8, step a), steam stripping gaseous SO2 to regenerate the absorbing medium (col 8, step b), recovery [of] SO2 (col 8, step c), and then recycling the regenerated aqueous absorbing medium [to the contacting step] (col 8, step e). Applicant respectfully disagrees with the Examiner’s statement that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SO2-absorbent according to the method described by Ravary, with the solution of Hasebe and Matsuura because it is known to regenerate and recycle SO2-absorbent for use in S02-removal. The process of Ravary, in which the absorbing medium contains an amine capable of forming an amine salt, heat stable salt and sulfite (abstract), is very different from Hasebe’s process for oxidizing oxides of sulfur with a quino chelate and Matsuura’s preparation of sodium malate, and this combination of cited references provides no teaching or suggestion of the process as recited in present claim 1.

This is respectfully not persuasive.  Hasebe explains that their system can include other compounds known in the art, such as amines (see col. 5, lines 5-7).  Furthermore, both references are used to absorb SO2 using an absorption medium, followed by regeneration of the medium to produce a SO2-rich stream and a SO2 desorbed stream.  

	Next, page 9 of the remarks argue the following:
Vasan discloses a process for steam stripping sulfur dioxide from a buffered aqueous solution in which it is absorbed in a flue gas desulfurization process is carried out at pressure greater than atmospheric (abstract). Vasan is cited as teaching removal of the SO2 using a citrate liquor (col 5, lines 39, 41) and heating the citrate-based absorption solution where the SO2 is stripped from the solution. Applicant respectfully disagrees with the suggestions that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reintroduce the SO2 desorbed back into the absorbent as allegedly taught by Vasan for use with the process of Hasebe, Matsuura and Ravary because this system is known to be an effective means for sequestering SO2 and the use of SO2 absorbent for the removal of SO2, or that it would have been obvious to increase the temperature of the water-stripping step of Hasebe to employ steam for scrubber-solution stripping, as taught by Vasan because use of steam saves fuel. None of the cited references teaches contacting a SC>2-containing gas with a buffered aqueous absorption solution comprising sodium malate in a sulfur dioxide absorber to absorb SO2 as recited in present claim 1. The processes disclosed in Hasebe, Ravary, and Vasan are so disparate that nothing in the disclosure or teaching of Hasebe regarding using quinone compounds or a quino chelate for oxidizing SO2, with or without the teaching of Matsuura, when combined with the teaching of Ravary to use an absorbing medium containing an amine capable of forming an amine salt, heat stable salt and sulfite, and with the teaching of Vasan to regenerate sulfur dioxide from the sulfur dioxide-laden absorber liquor in the CITREX process by steam stripping under pressure, would direct one of ordinary skill in the art to a regenerative process for the recovery of sulfur dioxide using a buffered aqueous absorption solution comprising sodium malate and desorbing sulfur dioxide to produce a sulfur dioxide-enriched stripper gas comprising water vapor as recited in present claim 1.

This is respectfully contended. Vasan describes the same features as the other references, which include absorbing SO2 with an absorption solution, followed by regenerating the absorption solution.  The obviousness statements made in the remarks above are respectfully not the obviousness statements made in the office action and therefore the proposed method of combining these references is not congruent with how they were combined in the office action.  
	Next, the remarks argue claim 2 on pg. 10 as follows:
Becker discloses a process for distillation and/or stripping in a column, the lower portion of which is heated and the upper portion of which is cooled; the heating and cooling facilities are coupled with each other by means of a heat pump system. (Abstract) Becker discloses that such a process can be used on a physical scrubbing medium loaded with impurities, for example tetraethylene glycol dimethyl ether loaded with SO2 (col 5 lines 22-24). Becker provides no suggestion, teaching or motivation to arrive at a process as recited in dependent claim 2.

For at least the reasons provided herein above, Applicant respectfully maintains that claim 1 is patentable over the combination of Hasebe, Matsuura, Ravary, and Vasan. The above-noted deficiencies in the cited references with regard to claim 1 are not cured by the addition of Becker. As claim 2 depends from claim 1, Applicant respectfully submits that claim 2 is patentable over the combination of cited references and requests withdrawal of the rejection.

These remarks are respectfully contended.  The remarks regarding the Becker reference respectfully do not substantive argue this rejection.

Page 11 of the remarks argue the following:
Claim 4 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasebe, Matsuura and Ravary and Vasan as applied to claim 1, and further in view of Keller (US 2729543). Applicant respectfully traverses.

Keller relates to a method for removing sulfur dioxide from gases containing the same, and in particular concerns improved procedure for carrying out a chemical reaction between a buffered aqueous absorbent containing absorbed sulfur dioxide and gaseous hydrogen sulfide to form free sulfur and thereby regenerate said absorbent (abstract). Keller is cited as teaching a means of removing SO2 gases from a flue gas stream using an aqueous solution of disodium maleate (col 8, line 60) and as teaching that the SC>2-containing gas is contacted with the liquid absorbent with [which] absorbs the SO2 to leave a SC>2-depleted stream (col 1, lines 45-50), and that the absorbent is then regenerated (col 1, line 51). Applicant respectfully submits the Examiner has misunderstood Keller and its relevance to claim 4. The cited text from Keller at col 1, lines 45-56 is as follows:

According to said process the sulfur dioxide-containing feed gas is contacted with a liquid absorbent which selectively absorbs all or a large part of the sulfur dioxide. The stripped gas, more or less free of sulfur dioxide, is discharged to the atmosphere or is otherwise disposed of, and the rich absorbent is passed to a regeneration zone wherein it is treated with gaseous hydrogen sulfide. The latter reacts with the sulfur dioxide dissolved in the absorbent to form free precipitated sulfur which is filtered off, and the absorbent is returned to the initial absorption step where it serves to absorb the sulfur dioxide from further quantities of the feed gas.

The absorbent is regenerated by reacting the sulfur dioxide contained in the absorbent with hydrogen sulfide. The sulfur dioxide is not desorbed or regenerated, rather it is converted to sulfur through reaction with hydrogen sulfide. This is in contrast to present claim 1, from which claim 4 depends, which recites heating the sulfur dioxide-enriched absorption solution in a sulfur dioxide stripper to desorb sulfur dioxide and thereby produce a regenerated sulfur dioxide absorption solution and a sulfur dioxide-enriched stripper gas comprising water vapor.

For at least the reasons provided herein above, Applicant respectfully maintains that claim 1, from which claim 4 depends, is patentable over the combination of Hasebe, Matsuura, Ravary, and Vasan. The addition of Keller to the combination of cited references does not overcome the deficiencies in the cited references with regard to claim 1. Applicant respectfully submits that dependent claim 4 is patentable over the combination of cited references and requests withdrawal of the rejection.

This is respectfully contended.

	Keller is relied upon to disclose the ratio of SO2 for each sodium malate.  The remarks above argue how the absorption solution of Keller is regenerated.  The way the remarks intends to combine the reference is respectfully not in-line with how the references themselves were combined.  Although it is recognized that Keller regenerates the absorption solution after use, this reference was relied upon only to disclose the desired ratio of SO2 to the sodium maleate absorbent solution.
 
	Finally, pg 12 of the remarks argue the following:
Darde relates to a process and apparatus for the separation of gaseous mixture containing carbon dioxide as main component (paragraph [0002]) and provides a process for separating carbon dioxide from a fluid containing carbon dioxide, NO2 and at least one of oxygen, argon, and nitrogen comprising the steps of: i) separating at least part of the fluid into a carbon dioxide enriched stream, a carbon dioxide depleted stream comprising CO2 and at least one of oxygen, argon and nitrogen and a NO2 enriched stream; and ii) recycling said NO2 enriched stream upstream of the separation step (paragraphs [0012]-[0014]). Darde is cited as teaching that an aqueous stream that contains dissolved gaseous compounds (para. 0064) is compressed and then subjected to several cooling stages (para. 0064) where some condensate is periodically removed therefrom (para. 0064), which facilitates separation of the parts of the absorbent stream (para. 0076). There are still some incondensable components (para. 0076). The cooling steps can be considered condensers. Applicant respectfully submits that the Examiner has misinterpreted Darde. Paragraph [0064] concerns compression unit 102, shown in Figure 2 of Darde, and the compression of the stream from the low pressure pretreatment unit 101, which is not an aqueous stream but rather a flue gas stream which has been prepared for compression unit 102 (paragraphs [0059]-[0069]). Fig. 2 is a schematic view of a compression and purification unit which could be used as unit 7 in Fig. 1 (paragraph [0059]). Flue gas stream 24 is then introduced in a compression and purification unit 7 in order to produce a high CO2 purity stream 25 which will be sequestrable and a waste stream 26. (Paragraph [0058]). Darde provides no suggestion, teaching or motivation to arrive at a process as recited in dependent claim 7.

The teachings of Becker are discussed herein above. Becker provides no suggestion, teaching or motivation to arrive at a process as recited in dependent claim 7.

	The rejection above re-iterates parts of the Darde reference, but it is unclear how the remarks above consider Darde to not be combinable with the other references. There is a statement stating that para. 64 was misinterpreted, but it is respectfully unclear from the above what specifically was misinterpreted and how that makes Darde not applicable in the way it was applied in the action.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasebe (US Pat.: 4255400) and in view of Matsuura (JP 52014720) and further in view of Ravary (US Pat.: 7214358) and in view of Vasan (US Pat.: 4140751).
Hasebe describes removal of SO2 from industrial waste gases (col. 1, lines 8-10).  The reference teaches that the scrubbing solution includes a maleic or malic acid or malic acid salt precursor (col. 4, lines 67-68).  Combined with this, Hasebe teaches that the pH of the solution may be adjusted with a base, such as NaOH or NaHCO3 (col. 4, lines 25-27).  
As to regeneration, Hasebe teaches that the sorbed SO2 may be regenerated (col. 1, lines 55-56).  This desorbed SO2-containing gas can be considered a SO2-enriched stripper gas.  
Hasebe describes using water to regenerate the scrubbing solution (col. 1, lines 59-60), but does not specifically state that the SO2 gas contains water vapor.
As to the presence of sodium malate, Hasebe does not specifically teach the presence of sodium malate.
As to use of the sodium-form of malate, Matsuura describes a means for making sodium malate (abstract).  The reference states that malic acid is combined with one of NaOH and NaHCO3 to make sodium malate (abstract).  
	Since Hasebe combines both malic acid and at least one of NaOH and NaHCO3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition combined the same way would include the same composition to include a chelated form of sodium malate (that may be coordinated with other compounds).
As to the use, recycle and re-use of the absorbent solution, Ravary teaches contacting S02 with a lean aqueous absorbing solution (col. 8, step a), steam stripping gaseous S02 to regenerate the absorbing medium (col. 8, step b), recovery S02 (col. 8, step c) and then recycling the regenerated aqueous absorbing medium (col. 8, step e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SO2-absorbent according to the method described by Ravary, with the solution of Hasebe and Matsuura because it is known to regenerate and recycle SO2-absorbent for use in SO2-removal.
As to returning the SO2 back to the SO2 absorber, Vasan describes a process for performing sulfur dioxide removal (col. 4, lines 9-10) from waste gas (Claim 1).  The background refers to the genre of flue gas desulfurization (col. 1, lines 7-10), but does not teach that this flue gas contains oxygen.
Vasan teaches removal of the SO2 using a citrate liquor (col. 5, lines 39, 41) that can include variations such as citrate acid or sodium citrate (col. 5, lines 47-49).  The specification explains that citric acid is a type of polyprotic carboxylic acid (PG Pub, para. 35).
After being loaded with SO2, the citrate-based absorption solution is heated (col. 4, lines 15-20) where the SO2 is stripped from the solution (col. 4, lines 18-23) and the citrate solution from which SO2 has been stripped is reused by feeding it back into the absorption tank (col. 4, lines 32-37).  This can be meet the reintroducing the regenerated absorption solution step.  The stream from which SO2 has been stripped can be considered the SO2-enriched stripper gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reintroduce the SO2 desorbed back into the absorbent, as taught by Vasan for use with the process of Hasebe, Matsuura and Ravary because this system is known to be an effective means for sequestering SO2 and the use of SO2 absorbent for the removal of SO2.
	As to the SO2 gas containing water vapor, Vasan describes use of steam stripping of a citrate-based absorption solution (col. 2, lines 10-15).  As a result, Vasan teaches that along with SO2, steam is stripped from the vessel (col. 4, lines 50-53).  Steam stripping is an advantage over water stripping because it can be operated as a lower pressure and therefore and therefor saves fuel (col. 3, lines 12-14, 17-23). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the temperature of the water-stripping step of Hasebe to employ steam for scrubber-solution stripping, as taught by Vasan because use of steam saves fuel.

As to Claim 9, Hasebe, Matsuura and Vasan teach a sodium malate in an aqueous solution.  The malate has a carboxylic group.  The references do not teach the features of Claim 9.
Ravary teaches that sulphur dioxide is removed from a gas streams by contacting the gas stream with an absorbing medium containing an amine capable of forming an amine salt, heat stable salt and sulfite. The level of heat stable salt is selected such that during the regeneration process of the sulphur dioxide rich amine, the pH of the absorbing medium is at a selected level or below when the level of sulfite in the absorbing medium has been reduced to a specified value. The amine that absorbs the sulphur dioxide has a pKa less than that of sulfite. If the absorbent includes a diamine, then the spent absorbing medium is regenerated under conditions such that at least one amine group remains in salt form (abstract). In one instance, Ravary teaches that combining an amine with a stronger pKa (col. 6, lines 65-67) with an amine with a weaker pKa (col. 7, lines 1 -2).
In the practice of their process, Ravary teaches contacting S02 with a lean aqueous absorbing solution (col. 8, step a), steam stripping gaseous S02 to regenerate the absorbing medium (col. 8, step b), recovery S02 (col. 8, step c) and then recycling the regenerated aqueous absorbing medium (col. 8, step e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reintroduce the SO2 desorbed back into the absorbent, as taught by Vasan for use with the process of Hasebe, Matsuura and Ravary and Vasan because this system is known to be an effective means for sequestering SO2 and the use of SO2 absorbent for the removal of SO2.

Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasebe, Matsuura and Ravary and Vasan as applied to claim 1 above, and further in view of Becker (US Pat.: 4695349).
Becker teaches stripping a gas in a device (col. 1, lines 16-17) and then regenerating the stripping/scrubbing agent (col. 1, lines 21 -23). In their process, Becker shows use of a column where a compressed stream of S02 loaded stripping solution is passed (col. 5, lines 21 -25). The stream is first cooled in 33, or a head cooler to a high temperature of about 84 degrees C to condense some steam (col. 5, lines 45-47). An aqueous stream of contaminant-filled stripping solution is then fed to another cooler (Fig. 2, 39). This condensate is then fed to another cooling step (Fig. 2, 39), which cools the stream to 30 degrees C, which can be considered a low temperature condenser. The condenser at 39 removes another fraction of water (col. 5, lines 52-53).
Since neither “high temperature or low temperature” overhead condensers are specifically defined or known in the art to be within a certain temperature range and the reference does provide all the features described in the claim and necessitated by the specification (for example, the high temperature overhead condenser is not lower than 10 degrees C (PG Pub, para. 65), the condensers used in the references above can be considered to fit these designations.
An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” and, if done, must “set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change” in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)). See MPEP §2111.01.
In another aspect of the invention, Becker teaches that left-over solvent that is freed of S02 (col. 5, lines 37-38) is fed to through conduit 36 where it is heated in a sump heater (32), which is known to be made up of heat exchangers (col. 2, lines 50-52).
The heating and overhead condensing/cooling means are connected by a heat pump (col. 3, lines 18-23), including heat exchange of the heat pump with the stripping gas (abstract, which can be steam (Fig. 2, 35). The heat pump system includes a refrigerant (col. 2, lines 30, 33-35) and is designed to transmit or receive heat at different temperature levels (col. 3, lines 6-10). The reference does not specifically teach that the refrigerant is evaporated upon heat transfer with the stripper gas or condensed when heat transferred with the S02-reduced absorption solution, but since Becker teaches that it is known to select the refrigerant based on the desired operating conditions of the system (col. 2, lines 27-34, if steam is used as the stripping medium, then Freon 11 is suitable, but other stripping media, pressurized columns as well as refrigerant, such as a hydrocarbon may be more advantageous), it would have been obvious to one of ordinary skill in the art at the time of the invention that this is a results effective variable.
As to the regenerated absorption solution being heated to a temperature no greater than 20 degrees C in excess of the temperature of the aqueous condensate, Becker teaches that the regenerated stream is heated in the sump at about 95 degrees C and the condensed aqueous absorption solution is cooled to about 84 degrees C, which is less than 20 degrees different (col. 5, lines 23-25, 45-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the system of Becker for use with Hasebe, Matsuura and Ravary and Vasan because this system is known to be effective for reducing SOx in a flue gas stream.

Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasebe, Matsuura and Ravary and Vasan as applied to claim 1 above, and further in view of Keller (US Pat.: 2729543).
As to returning the SO2 back to the SO2 absorber, Vasan describes a process for performing sulfur dioxide removal (col. 4, lines 9-10) from waste gas (Claim 1).  The background refers to the genre of flue gas desulfurization (col. 1, lines 7-10), but does not teach that this flue gas contains oxygen.
Vasan teaches removal of the SO2 using a citrate liquor (col. 5, lines 39, 41) that can include variations such as citrate acid or sodium citrate (col. 5, lines 47-49).  The specification explains that citric acid is a type of polyprotic carboxylic acid (PG Pub, para. 35).
After being loaded with SO2, the citrate-based absorption solution is heated (col. 4, lines 15-20) where the SO2 is stripped from the solution (col. 4, lines 18-23) and the citrate solution from which SO2 has been stripped is reused by feeding it back into the absorption tank (col. 4, lines 32-37).  This can be meet the reintroducing the regenerated absorption solution step.  The stream from which SO2 has been stripped can be considered the SO2-enriched stripper gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reintroduce the SO2 desorbed back into the absorbent, as taught by Vasan for use with the process of Hasebe, Matsuura and Ravary because this system is known to be an effective means for sequestering SO2 and the use of SO2 absorbent for the removal of SO2.
As to the ratio, Keller describes a means of removing SO2 gases from a flue gas stream (title) using an aqueous solution (col. 8, lines 5-7) of disodium maleate (col. 8, line 60).  The SO2-containing gas is contacted with the liquid absorbent with absorbs the SO2 to leave a SO2-depleted stream (col. 1, lines 45-50).  The absorbent is then regenerated (col. 1, line 51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a ratio of absorbant to SO2 contend of 5,000 to 1, as taught by Keller for use Hasebe, Matsuura and Ravary and Vasan because this ratio of absorbent to SO2 is known to be effective to sorb the gas for effective removal and regeneration.
Claims 5, 6, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasebe, Matsuura and Ravary and Vasan as applied to claim 1 above, and further in view of and further in view of Darde (US Pub.: 2010/0206202) and further in view of Becker (US Pat.: 4695349).
 Hasebe, Matsuura and Ravary and Vasan do not teach the features of Claims 5, and 7.
Darde teaches that aqueous stream that contains dissolved gaseous compounds (para. 0064) is compressed and then subjected to several cooling stages (para. 0064) where some condensate is periodically removed therefrom (para. 0064), which facilitates separation of the parts of the absorbent stream (para. 0076). There are still some incondensable components (para. 0076). The cooling steps can be considered condensers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to condense the dissolved gases, as taught by Darde, for use in Hasebe, Matsuura and Ravary and Vasan because cooling facilitates separation of the pollutants.
Darde does not specifically teach that the condensate includes water, that the condensers can be high temperature over-head condensers, or that the regenerated absorption solution is heated in a reboiler.
Becker teaches stripping a gas in a device (col. 1, lines 16-17) and then regenerating the stripping/scrubbing agent (col. 1, lines 21 -23). In their process, Becker shows use of a column where a compressed stream of S02 loaded stripping solution is passed (col. 5, lines 21 -25). The stream is first cooled in 33, or a head cooler to a high temperature of about 84 degrees C to condense some steam (col. 5, lines 45-47). An aqueous stream of contaminant-filled stripping solution is then fed to another cooler (Fig. 2, 39). This condensate is then fed to another cooling step (Fig. 2, 39), which cools the stream to 30 degrees C, which can be considered a low temperature condenser. The condenser at 39 removes another fraction of water (col. 5, lines 52-53).
Since neither “high temperature or low temperature” overhead condensers are specifically defined or known in the art to be within a certain temperature range and the reference does provide all the features described in the claim and necessitated by the specification (for example, the high temperature overhead condenser is not lower than 10 degrees C (PG Pub, para. 65), the condensers used in the references above can be considered to fit these designations.
An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” and, if done, must “set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change” in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)). See MPEP §2111.01.
In another aspect of the invention, Becker teaches that left-over solvent that is freed of S02 (col. 5, lines 37-38) is fed to through conduit 36 where it is heated in a sump heater (32), which is known to be made up of heat exchangers (col. 2, lines 50-52).
The heating and overhead condensing/cooling means are connected by a heat pump (col. 3, lines 18-23), including heat exchange of the heat pump with the stripping gas (abstract, which can be steam (Fig. 2, 35). The heat pump system includes a refrigerant (col. 2, lines 30, 33-35) and is designed to transmit or receive heat at different temperature levels (col. 3, lines 6-10). The reference does not specifically teach that the refrigerant is evaporated upon heat transfer with the stripper gas or condensed when heat transferred with the S02-reduced absorption solution, but since Becker teaches that it is known to select the refrigerant based on the desired operating conditions of the system (col. 2, lines 27-34, if steam is used as the stripping medium, then Freon 11 is suitable, but other stripping media, pressurized columns as well as refrigerant, such as a hydrocarbon may be more advantageous), it would have been obvious to one of ordinary skill in the art at the time of the invention that this is a results effective variable.
As to the regenerated absorption solution being heated to a temperature no greater than 20 degrees C in excess of the temperature of the aqueous condensate, Becker teaches that the regenerated stream is heated in the sump at about 95 degrees C and the condensed aqueous absorption solution is cooled to about 84 degrees C, which is less than 20 degrees different (col. 5, lines 23-25, 45-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an over-head type condenser and to heat regenerated absorption solution in a reboiler, as taught by Darde for use in Hasebe, Matsuura and Ravary and Vasan because it is known to be an effective method of removing condensate from the absorber solution and for effectively heat exchanging the absorber solution.


Allowable Subject Matter
Claims 3, 18-21 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
As to Claim 3, Grierson (US Pat.: 5622681). Grierson describes a process for regenerating a scrubbing solution (abstract) that is useable for scrubbing S02 and S03 gases (col. 8, lines 14-16). The process involves first heating the absorbent (Fig. 3 at 36) and then sending this stream to a striper (Fig. 3, 42). The gases that leave overhead at cooled and condensed in an overheat condenser (Fig. 3, 46), while a reboiler that is part of the stripper (Fig. 3, 66) is used to heat the stream below (Fig. 3, 58).  The condensate from the stripper is sent to an acid/condensate separator (56).
The references do not teach that the acid/condensate separator from the S02 stripper gas involves heating and cooling as described by the Claim.
Rlsenfeld (US Pat.: 3970744).  Risenfeld describes a S02 absorption process (abstract) that is known to regenerate the absorption solution for reuse (col. 1, lines 12-19). The system of Risenfeld describes the process of regenerating the S02 absorbent which includes sending the absorbent to a S02 stripping tower (col. 3, lines 53-56 and figure, 24) that includes a reboiler (26). The S02-containing gas stream separated from the stripper is sent for further processing, which can include passing the stream to a waste heat generator (50) and then a condensing/cooler (col. 4, lines 55-63), where water is separated from acid gases, such as H2S (see figure and col. 4, lines 55-68).  
Becker (US Pat.: 4695349).  As to increasing the pressure of the SO2-enriched stripper gas, Becker teaches stripping a gas in a device (col. 1, lines 16-17) and then regenerating the stripping/scrubbing agent (col. 1, lines 21 -23). In their process, Becker shows use of a column where a compressed stream of S02 loaded stripping solution is passed (col. 5, lines 21 -25).  The reference explains that compression of an exhaust gas or vapors provide heat transfer (col. 2, lines 49-51).  As a result, overhead gases may be compressed for this use (col. 2, lines 51-53, 35-40) and more particularly, stripped gases may be compressed (col. 2, lines 48-51, col. 5, lines 3-5).  The references do not teach the entirety of claim 3.

AS to Claim 18, Erga (US Pat.: 6960332) states that it is undesirable in their process to create a super saturated sulfate (col. 1, lines 46-57).

Claim 22 depends from allowable Claim 18 and is therefore allowable. Claim 22 would not otherwise be allowable.  
Specifically, Hasebe explains that the SO2-containing absorption solution is pumped and removed for separating sulfates and sulfites from the absorption solution (col. 3, lines 62-65).  
Hasebe does not explain that separating the solids is performed by one of the devices listed in claim 22.
Gowdy (US Pat.: 4432962).  Gowdy describes a sulfur gas removing means using a regenerable washing solution (abstract).  The sulfur products obtained from the absorption solution after sequestration (col. 4, lines 66-68) is fed to a separator which can be filtered, centrifuge or operated upon with any “other device capable of separating particulate sulfur from an aqueous slurry” (col. 5, lines 1-5) from which the filtrate may be recycled (col. 5, lines 10-13).  The separated sulfur solids may be used for agricultural use (col. 5, lines 16-18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 7, 2021